 1                                  UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                             Case No. 2:18-cr-00355-JAD-VCF
 4
                       Plaintiff,                          ORDER
 5
            v.
 6                                                                ECF No. 60
     JOHN LIMON,
 7
                       Defendant.
 8
 9
10          IT    IS     ORDERED       that   the   sentencing   hearing   currently   scheduled   for
11   Monday, June 7, 2021 at 10:00 a.m., be vacated and continued to September 7, 2021, at
12   10:00 a.m.
13
            DATED this 19th day of May 2021.
14
15
                                                     UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
